Citation Nr: 9913986	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-03 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for left shoulder and 
chest shrapnel wound residuals with Muscle Group I and IV 
injury, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefit sought on 
appeal.   
 

FINDINGS OF FACT

1.  Residuals of left chest and shoulder wounds, with Muscle 
Group I and IV injuries are manifested by limitation of 
motion and reduced strength; with no history of shattering 
bone fracture; and no evidence of extensive ragged, depressed 
or adherent scars; or of swelling, deformity, or loss of deep 
fascia or muscle substance. 

2.  Residuals of left chest and shoulder wounds, with Muscle 
Group I and IV injuries, are not manifested by unfavorable 
left shoulder ankylosis with abduction limited to 25 degrees 
from the left side.


CONCLUSION OF LAW

Residuals of shrapnel wounds of the left shoulder and chest 
with injury to Muscle Groups I and IV are not more than 30 
percent disabling under applicable schedular criteria.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.56, 4.73 
(1997); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.47, 4.50, 4.56, 
4.71a, 4.73, Diagnostic Code 5301, 5304 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that in mid-July 1944 near St. 
Lo, France, while serving in combat, the veteran was struck 
by shell fragments in the left neck, back and left shoulder 
areas.  Medical personnel debrided the wounds and removed 
some foreign bodies.  

A July 1944 X-ray report of the left shoulder shows findings 
of a comminuted fracture of the left transverse process of D1 
and the vertebral end of the adjacent first left rib.  A 
large metallic fragment was shown just posterior to the 
fracture site.  Other fragments were seen posterior to the 
infraspinous portion of the body of the left scapula, and 
within the soft tissues of the posterior left neck.    

Service medical records show that in early August 1944, the 
veteran manifested a well healed scar, stiffness of the neck 
on the left side, and weakness of the left forearm. 

A September 1944 service clinical record shows that all 
wounds were healed and function was good, however, an area of 
paresthesia was shown along the medial aspect of the left arm 
and forearm, which was thought maybe to be due to the 
shoulder wound.  This condition was diminishing.  The 
diagnosis at that time was moderately severe penetrating 
wound of the posterior chest wall, right scapular area with 
foreign body; and moderately severe abraded wound of the left 
paravertebral region of the lower thoracic and upper lumbar 
region.  A subsequent September 1944 service medical record 
noted that the veteran had considerable atrophy of the left 
shoulder.

An October 1944 clinical record contains diagnoses of a 
moderately severe penetrating wound of the right posterior 
chest wall in the scapular region, with foreign body; and 
moderately severe abrasion wound of the left paravertebral 
region of the lower thoracic and upper lumbar area.  

The report of a December 1944 medical board examination found 
that the veteran was unfit for further duty because of 
weakness, limitation of motion, and stiffness in the left 
shoulder secondary to penetrating wound of the left scapular 
region with partial paralysis of the left serratus anterior 
muscle.  The report noted that the veteran had been 
hospitalized over 155 days and was still not ready to return 
to useful duty.  The report contains diagnoses of (1) 
moderately severe penetrating wound of the posterior chest 
wall, right, scapula region, with foreign body; (2) 
moderately severe abraded wound of the left paravertebral 
region of the lower thoracic, upper lumbar area; (3) 
incomplete paralysis of left long thoracic nerve; (4) 
paralysis of the left serratus anterior muscle, secondary to 
diagnosis number two above; and (5) incomplete ulnar 
paralysis.  

Service medical records indicate that in March 1945, physical 
examination revealed several small healed scars over the left 
scapular region and left neck, as well as over the left 5th 
dorsal paravertebral area.  The examiner noted 2+ atrophy of 
the left serratus anterior, deltoids, triceps, posterior 
forearm muscles and muscles on the dorsal aspect of the left 
hand.  Moderate winging of the left scapular region was also 
seen.  The examiner noted pain loss over the left scapular 
region extending down the posterior left arm and forearm to 
the dorsum of the left hand.  Paresthesia was noted along 
this entire area.  The left biceps reflex was present but the 
triceps reflex was absent.  The diagnoses were incomplete 
paralysis of the left long thoracic nerve; and incomplete 
left ulnar nerve paralysis.

An October 1945 rating decision awarded service connection 
for a penetrating wound of the right posterior chest wall in 
the scapular region; a wound of the left paravertebral region 
of the lower thoracic and upper lumbar area; for limitation 
of motion and stiffness of the left shoulder secondary to a 
left scapular region wound with partial left serratus 
anterior muscle paralysis; for paralysis of the left long 
thoracic nerve; and for incomplete paralysis of the left 
ulnar nerve. 

The veteran was seen for a VA compensation examination in May 
1946.  He reported left shoulder and left upper back weakness 
which also involved the left arm and hand.  Left hand finger 
tingling, and left chest area pain were also reported.  
Physical examination revealed several scars over the left 
clavicle, shoulder and scapula regions.  There was evidence 
of very slight atrophy of the left shoulder girdle, left arm, 
and left hand muscles.  There was no evidence of pertinent 
skin or circulatory changes.  The veteran reported a 
diminution in the acuity of tactile sensation at the ulnar 
side of the hand.  X-ray examination revealed a retained 
foreign body outside the thoracic cage approximately at the 
second rib plane in the mid axillary line that was probably 
in soft tissues.  

Neurological examination revealed a slight, generalized motor 
weakness of the left arm, slight scapular winging, and free 
left shoulder motion.  There was no left hand atrophy.  
Hypesthesia was present along the ulnar side of the left 
hand.  Left upper extremity reflexes were normal.  The 
diagnoses included (1) mild post traumatic neuritis of the 
left ulnar nerve, manifested by slight sensory change and 
muscle weakness; slight atrophy and weakness in the left 
shoulder girdle, upper and lower arm and hand muscles; and 
(2), old, well healed cicatrices at the left side of left 
upper dorsal and cervical region of the back, left shoulder, 
and left chest, with pain in the left chest region and a 
retained foreign body at the 2nd rib plane in the mid 
axillary line in the soft tissues outside the thoracic cage.

A May 1946 rating decision shows in pertinent part that the 
veteran was awarded a 20 percent evaluation for shrapnel 
wounds of the left chest, with moderate injury to Muscle 
Group IV; and awarded a 10 percent evaluation for shrapnel 
wounds of the left shoulder with moderately severe injury to 
Muscle Group I.  A separate 20 percent evaluation was granted 
for moderate left post traumatic neuritis. 

An August 1946 rating decision assigned a 20 percent 
evaluation for shrapnel wounds of the left shoulder with 
moderately severe injury to Muscle Group I.

An October 1964 rating decision determined that the separate 
evaluations described above should be combined to avoid 
violation of the principle against pyramiding. 38 C.F.R. § 
4.14.  That decision assigned a single 30 percent evaluation 
for shrapnel wounds of the left shoulder and chest with 
injury to Muscle Groups I and IV.

During a July 1997 VA examination, the veteran complained of 
increasing left arm and hand weakness and decreased strength.  
He reportedly was unable to pull items from overhead with his 
left hand due to the weakness of his shoulder, and was unable 
to pass dinner plates at the dinner table.  On examination, 
he had five scars on his left shoulder and posterior shoulder 
area from shrapnel wounds, which all measured three to four 
inches.  The diameter of his left and right forearms measured 
8.5 and 9 inches, respectively.  His left and right biceps 
measured 14 and 15.5 inches, respectively.  He had obvious 
thenar wasting of his left hand and wasting of his palm.  On 
measuring strength, grip and tricep strength was 4/5 and 5/5 
for the left and right respectively.  Dorsiflexion and 
plantar flexion were both bilaterally equal and measured as 
4/5.  Deep tendon reflexes to brachial radialis was 2+ and 
equal bilaterally.  X-rays showed metallic fragments 
projected over the left clavicle and left scapula; and bony 
hyperostotic changes in the distal clavicle suggesting old 
trauma.  There was no evidence of an acute fracture or 
dislocation.  The diagnoses included (1) degenerative joint 
disease of both shoulders with decreased range of motion on 
abduction and adduction bilaterally, left worse than right; 
(2) thenar wasting, and peripheral neuropathy and decreased 
grip strength on the left.  

During a January 1998 VA examination, the veteran complained 
of left arm weakness, being unable to pull any overhead 
items; and decreasing left hand grip strength.  The left 
shoulder demonstrated flexion from 0 to 110 degrees, 
abduction from 0 to 80 degrees, adduction from 0 to 35 
degrees, internal rotation from 0 to 20 degrees, and external 
rotation from 0 to 60 degrees.  There was left hand thenar 
wasting with 4/5 grip strength.  Left biceps strength was 
also 4/5.  X-rays obtained in July 1997 revealed multiple 
metallic fragments over the left clavicle and left scapula, 
with bony hyperostotic changes noted in the distal clavicle 
suggesting old trauma.  The pertinent diagnosis was shrapnel 
wounds to the left shoulder, chest, and neck per patient 
report with resultant left hand thenar wasting and 
degenerative changes of the shoulder, decreased left shoulder 
motion; left arm peripheral neuropathy, and decreased grip 
strength on the left.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus, well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability is a well-
grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has undergone 
a recent VA examination which was thorough and adequate to 
evaluate his condition and all relevant records of recent 
treatment have been obtained.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claim.  Id.

VA determines disability evaluations through a schedule of 
ratings which is based on the average impairment of earning 
capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  
In order to qualify for a higher evaluation than currently 
assigned, the veteran must have a disability which more 
nearly approximates the criteria required for the next higher 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern. While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  The evaluation of the 
same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1998).

The veteran is seeking an increased evaluation for his 
service-connected residuals of shrapnel wounds of the left 
shoulder and chest with injury to Muscle Groups I and IV, 
which is currently evaluated as 30 percent disabling, under 
38 C.F.R. 4.73, Diagnostic Codes 5301 and 5304.  During the 
pendency of the veteran's claim, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating muscle injury disorders, including for Muscle 
Groups I and IV, as set forth in 38 C.F.R. §§ 4.40-4.73.  See 
62 Fed. Reg. 30239-40 (1997).  These changes became effective 
July 3, 1997.  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The veteran's 
service-connected left shoulder and chest disability must 
therefore be evaluated under both the old and the revised 
regulations to determine whether the veteran is entitled to 
an increased evaluation under either set of criteria.

The July 1997 regulatory changes did not result in any 
material change to the respective rating criteria for Muscle 
Groups I and IV, which both before and after the regulatory 
changes are evaluated under Diagnostic Codes 5301 and 5304, 
respectively.  

Muscle group I consists of the extrinsic muscles of the 
shoulder girdle: trapezius, levator scapulae, and serratus 
magnus.  The function of muscle group I is upward rotation of 
the scapula, and elevation of the arm above shoulder level.  
Under both prior and present regulations, a moderately severe 
disability of the non-dominant side warrants a 20 percent 
evaluation.  A severe disability warrants a 30 percent 
evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5301.

Muscle group IV consists of the intrinsic muscles of the 
shoulder girdle: supraspinatus, infraspinatus and teres 
minor, subscapularis, and coracobrachialis.
The function of muscle group IV is stabilization of the 
shoulder against injury in strong movements; holding the head 
of the humerus in socket; abduction; and outward and inward 
rotation of the arm.  Under both prior and present 
regulations, both moderately severe and severe disability of 
the non-dominant side warrants a 20 percent evaluation.  38 
C.F.R. § 4.73, Diagnostic Code 5304.

Both before and after the regulatory changes, when evaluating 
damage to muscle groups, disability pictures are based on the 
cardinal signs and symptoms of muscle disability, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  See 38 C.F.R. § 4.54 (previous regulations), 4.56 
(revised regulations).

Prior to July 3, 1997, a moderately severe disability was 
evidenced by a through and through or deep penetrating wound 
by a high velocity missile of small size, or a large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, and with intramuscular 
cicatrization.  Objective findings of a moderately severe 
included a relatively large entrance and (if present) exit 
scars so situated as to indicate the track of the missile 
through important muscle groups; indications on palpation of 
moderate loss of deep fascia, moderate loss of muscle 
substance, or moderate loss of normal firm resistance of 
muscles in comparison to the sound side; and tests of 
strength and endurance of muscle groups involved in 
comparison to the sound side give positive evidence of marked 
or moderately severe loss.  38 C.F.R. § 4.56(c) (1997).

Prior to July 3, 1997, a severe muscle disability consisted 
of a through and through or deep penetrating wounds due to a 
high velocity missile or to large or multiple low velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury was similar to a moderately severe muscle injury, but 
in an aggravated form.  Objective findings included extensive 
ragged, depressed and adherent scars so situated as to 
indicate wide damage to the muscle groups in the track of the 
missile.  X-rays showed retained metallic foreign bodies, and 
palpation showed moderate or extensive loss of deep fascia or 
muscle substance, with soft or flabby muscles in the wound 
area.  Adaptive contraction of an opposing group of muscles, 
if presented, indicated the severity, as did adhesion of a 
scar to one of the long bones, scapula, pelvic bones, sacrum 
or vertebrae, in an area where the bone was normally 
protected by muscle.  38 C.F.R. § 4.56(d).

The intended effect of the regulatory changes effective in 
July 1997, was to update the portion of the rating schedule 
that addresses muscle injuries, to ensure that it uses 
current medical terminology and unambiguous criteria, and 
that it reflects medical advances that have occurred since 
the previous review of regulatory criteria.  

Under the revised criteria, the type of injury associated 
with a moderately severe muscle disability includes a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  The history of a moderately severe 
muscle disability includes service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; a record of consistent complaint of 
cardinal signs and symptoms of muscle disability; and if 
present, evidence of inability to keep up with work 
requirements.  The entrance and (if present) exit scars 
indicate a track of the missile through one or more muscle 
groups.  There are indications on palpation of a loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56.

Under the revised criteria, the type of injury associated 
with a severe disability of muscles is essentially the same 
as the previous schedular criteria, and includes a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
of a severe muscle disability includes service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound; a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability worse than those shown for moderately severe 
muscle injuries; and if present, evidence of inability to 
keep up with work requirements.  Objective findings of a 
severe disability include the following: ragged, depressed, 
and adherent scars that indicate wide damage to the muscle 
groups in the missile track; palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in the 
wound area; muscles swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements in comparison to the corresponding muscles of the 
uninjured side indicate severe impairment of function.  38 
C.F.R. § 4.56 (1998).

If present, the following are also signs of severe muscle 
disability: (1) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

The Board finds that the recently effective changes have not 
resulted in any significant substantive changes that would 
alter the analysis for an evaluation in the veteran's case. 

After a thorough review of the evidence of record, it is the 
Board's judgment that the veteran's current overall 
disability picture warrants no higher than the currently 
assigned 30 percent evaluation under either the old or 
revised regulatory criteria. The evidence reveals, in 
pertinent part, a history of an abraded wound of the left 
paravertebral region of the lower thoracic and upper lumbar 
region.  The wound required debridement, it healed within one 
month, but necessitated several months of recuperative 
hospitalization.  In September 1944 there was evidence of 
considerable left shoulder atrophy.   At the time of the 
initial hospital treatment, these wounds were described as 
moderately severe.  This history is consistent with a 20 
percent evaluation for moderately severe impairment under 
either the previous or revised schedular criteria.  Although 
there is evidence of a related fracture of the left 
transverse process of D1 and the vertebral end of the 
adjacent first left rib, there is no history of a shattering 
bone fracture, extensive debridement, prolonged infection, 
sloughing of soft parts, or intermuscular binding and 
scarring.  

The evidence reveals that the veteran's left shoulder is his 
non-dominant side, and that his service connected disability 
currently manifests objective evidence of a moderately 
decreased range of left shoulder motion compared with the 
right; and moderate loss of strength.  Strength is 4/5 on the 
left compared with 5/5 on the right, and there is thenar 
wasting on the left.  The left upper extremity is moderately 
decreased in circumferential size compared to the right.  
There are five healed scars on the left shoulder and 
posterior shoulder area, which all measured three to four 
inches in length.  X-ray examination revealed multiple 
metallic fragments over the left clavicle and left scapula, 
with bony hyperostotic changes noted in the distal clavicle, 
suggesting old trauma.  

Still, while the foregoing findings show some indication of a 
severe wound, the preponderance of the evidence shows that 
the total disability picture is more appropriately described 
as a moderately severe disability.  Hence, the disabling 
manifestations do not warrant an evaluation greater than 20 
percent under Diagnostic Codes 5301 or 5304.  In this 
respect, the evidence does not show extensive ragged, 
depressed and adherent scars, which would indicate wide 
damage to muscle groups in the track of a particular 
fragment.  The record does not indicate loss of deep fascia 
or muscle substance, with soft or flabby muscles in the wound 
area; or muscles that swell and harden abnormally in 
contraction.  Moreover, there is no indication of adaptive 
contraction of any opposing group of muscles, muscle group 
atrophy not in the track of the missile; or adhesion of any 
scar to one of the long bones, scapula, or vertebrae.  
Accordingly, the preponderance of the evidentiary record 
affords no basis for the assignment of an evaluation in 
excess of 20 percent under Diagnostic Codes 5301 or 5304, 
under either the previous or revised regulations. 

The Board notes, however, that the veteran is currently 
evaluated for injury to two muscle groups, Muscle Groups I 
and IV, in a combined evaluation.  In this regard, the Board 
notes that under the previous regulatory criteria, muscle 
injuries in the same anatomical region would not be combined, 
but instead, the rating for the major muscle group would be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  See 38 
C.F.R. 4.55(a) (1997).  After the July 1997 regulatory 
changes, for compensable muscle group injuries that are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  See 38 C.F.R. § 
4.55(e) (effective July 3, 1997).  The Board finds that 
pursuant to 38 C.F.R. § 4.55(e) (1998), the veteran is 
entitled to an increase by one level, and is thereby entitled 
to his currently assigned 30 percent evaluation, but no more.  
The Board does not find any basis for an evaluation in excess 
of the currently assigned 30 percent.  Hence, the benefit 
sought on appeal is denied.

In reaching this decision the Board considered whether, under 
either the old or the new regulations, application of 38 
C.F.R. § 4.71a, Diagnostic Code 5200 would result in a higher 
evaluation.  The clinical evidence, however, does not show 
that the veteran's left shoulder is unfavorably ankylosed 
with abduction limited to 25 degrees from the left side.  As 
such, this Diagnostic Code does not provide a rational basis 
for an increased evaluation.

Finally, the Board has considered the doctrine of affording 
the veteran the benefit of any existing doubt with regard to 
the issue on appeal.  The record does not demonstrate, 
however, an approximate balance of positive and negative 
evidence as to warrant resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b).


ORDER

An increased evaluation for residuals of shrapnel wounds of 
the left shoulder and chest with injury to Muscle Groups I 
and IV is denied.


REMAND

In November 1997, the RO denied the veteran's claim of 
entitlement to an increased evaluation for left ulnar 
neuropathy.  The appellant filed a notice of disagreement to 
this rating decision when he submitted his March 1998 
substantive appeal relative to the issue discussed above.  
The veteran, however, has yet to be issued a statement of the 
case concerning his claim of entitlement to an increased 
evaluation.  Therefore, in accordance with Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995), and Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996), this matter is returned to the RO for 
appropriate action.  Thereafter, the case should be returned 
to the Board 

only if the claim is perfected with a timely substantive 
appeal, see In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997).


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).


